Citation Nr: 0418010	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  03-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
decedent's death.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The decedent served with the Philippine Commonwealth Army 
from November 1941 to September 1942 and with the Regular 
Philippine Army from June 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese Army from April 1942 to 
September 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied service connection for the cause of 
the decedent's death and found that the decedent's service 
did not meet the requirement for basic eligibility for non-
service-connected death pension.

The Board notes that in an April 2004 rating decision, the RO 
denied the appellant entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.  In May 2004, 
the appellant submitted a written statement to the Board 
which included a notice of disagreement as to this issue.  
This matter is therefore referred to the RO for all further 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

In conjunction with her current claims on appeal, the 
appellant appeared and testified at a personal hearing before 
a Decision Review Officer (DRO) in November 2003.  The 
hearing transcript is associated with the claims file.  
However, in a May 2004 written statement submitted to the 
Board, the appellant requested another personal hearing at 
the RO regarding her claims.

Under 38 C.F.R. § 3.103(c) (2003), a claimant is entitled to 
a hearing at any time.  Inasmuch as the appellant's hearing 
request was made recently and directly to the Board instead 
of the RO, she has not yet been scheduled for her requested 
additional personal hearing.  Considerations of due process 
mandate that the Board may not proceed with review of the 
claims on appeal without affording the appellant an 
opportunity for the requested RO hearing.  Therefore, a 
remand is required for the scheduling of an RO hearing.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.

Accordingly, this case is REMANDED for the following action:

The appellant should be scheduled for a 
personal hearing at the RO, in accordance with 
her May 2004 request.  The RO should notify the 
appellant of the date of such hearing by 
sending a letter of notification to the 
appellant at her address of record.  Unless the 
appellant indicates (preferably, in a signed 
written document) that she no longer desires a 
personal hearing, the hearing should be held 
and a transcript thereof associated with the 
claims file.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



